Citation Nr: 1002502	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to October 
1979, with an additional period of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In testimony before the Board in March 2008, the Veteran 
stated that he experienced a knee injury while playing 
basketball during service.  The Veteran indicated that his 
knee disability affected his mobility for the balance of his 
active service and thereafter, eventually requiring 
reparative surgery in 1986.

In accord with a May 2008 Board remand, the Veteran was 
afforded a VA examination in April 2009.  The remand 
instructed the examiner to opine as to whether the Veteran's 
right knee disability was related to active service.  After 
testing the Veteran's range of motion and reviewing his X-ray 
results, the examiner noted that the Veteran exhibited mild 
right compartmental and left medial compartmental 
osteoarthritis with minimal right patellofemoral 
chondrocalcinosis.  The examiner provided a detailed 
commentary on the medical history of the Veteran's right 
knee, stating notably that there is clear evidence the 
Veteran sustained a right knee injury in February 1975.  
Based upon evidence from the Veteran's claims file, the 
examiner noted that the Veteran sustained a twisting injury 
of the right knee in service, consistent with the most common 
cause of meniscal tear.  Furthermore, the examiner explained 
that the description of the work performed by the Veteran was 
consistent with an occupation that would tend to aggravate 
his underlying condition, adequate to create the current knee 
pathology without additional acute knee injury.  

In conclusion, the examiner opined that the Veteran's current 
right knee disability is not causally related to an in-
service right knee ligament tear.  He explained that there 
was no reliable evidence in the record demonstrating that the 
Veteran ever had a torn ligament.  This appears to conflict 
with the examiner's finding that the Veteran's current right 
knee disability was more likely than not due to a 1975 
basketball injury which resulted in a medial meniscal tear.  
As the examiner's opinion regarding the Veteran's right knee 
disability is not clear, a remand is required for 
clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
examiner who evaluated the Veteran's back 
in April 2009, with instructions to 
clarify his opinion as to whether it is at 
least as likely as not that the Veteran's 
current right knee disability is related 
to his period of active service, to 
include the documented 1975 basketball 
injury.  A rationale for the opinion 
should be provided.  If the VA examiner is 
not available, arrange for a new 
examination, to include the requested 
opinion.  

2.  Then, the RO must readjudicate the 
Veteran's claim.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


